Reasons for Allowance
1.	Claims 12, 15, and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for manufacturing a display device including an ultrasonic fingerprint sensor. The closet prior arts, Gu (CN 107194384 A),  Yang (CN106446817A, using US 20200218866 A1 as a corresponding English translation), and Zhao (CN106530968 A, using US 20190065805 A1 as a corresponding English translation), individually or in combination, discloses a method for manufacturing a display device comprising: providing a substrate; forming a pixel definition layer for defining pixels on the substrate, wherein each pixel comprises a light emitting device; and forming the light emitting devices on the substrate and in the pixel definition layer, the pixel definition layer comprising a plurality of inter-pixel portions located between adjacent light emitting devices, forming an ultrasonic fingerprint recognition sensor in at least one of the inter-pixel portions, wherein forming the ultrasonic fingerprint recognition sensor comprises positioning a generator and a receiver in different inter-pixel portions, the inter-pixel portion comprising a first inter-pixel portion and a second inter-pixel portion located on opposite sides of each pixel. The closet prior arts of record further disclose forming a first lower electrode, a first piezoelectric material, and a first upper electrode which are sequentially stacked in a direction away from the substrate, and forming a second lower electrode, a second piezoelectric material, and a second upper electrode which are sequentially stacked in a direction away from the substrate, wherein the first lower electrode is disposed in the same layer as the second lower electrode, the first upper electrode is disposed in the same layer as the second upper electrode, and the first piezoelectric material is disposed in the same layer as the second piezoelectric material.  However, the closet prior arts of record fail to teach forming a first portion and a second portion of the first inter-pixel portion and forming a first portion and a second portion of the second inter-pixel portion as claimed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691